Roberts, J.
The judgment is erroneous, because it is uncertain what is the amount of the recovery. After reciting the verdict, &c., it reads, “ It is ordered, adjudged and decreed, by “the court, that the plaintiffs do recover of the defendants for “their debt, damages and costs;” entirely omitting the sum adjudged, and making no reference to the verdict, by which it could he rendered certain, and thereby be complete within itself. (Spiva v. Williams, 20 Tex. Rep. 442; Roberts v. Landrun, Id. 471.)
The parties appeared and' tried the case before a jury, who returned a verdict for the plaintiff, for the principal and interest. of the note, without any express reference to the mortgage. This at least leaves the matter doubtful, upon the most liberal construction, whether or not the jury passed upon the mortgage which was foreclosed. Therefore, it does not present such a case as this court will undertake to correct, hy rendering the judgment here. The judgment is reversed and remanded.
Reversed and remanded.